 616 ' DECISIONSOR.NATIONALLABOR RELATIONS BOARDDierks Forests, Inc.andInternational Woodworkers of America,CIO, Petitioner.Cases Nos. 32-RC-83,0, 33-RC-833, 32-RC-840,and 32-RC-841. August 11, 1955DECISION AND DIRECTION OF ELECTIONSUpon separate petitions filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before JosephW. Bailey, hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce in each of the above-numberedcases exists concerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The following employees of the Employer constitute appropri-ate units for the purposes of collective bargaining within-the meaningof Section 9 (b) of the Act : 1(a)Case No. 30-RC-839:All production and maintenance em-ployees at the Employer's Broken Bow, Oklahoma, plant, includingtruckdrivers but excluding all clerical employees, the superintendent,foreman, assistant foreman, dry kiln operators, shipping clerks, headmachinist, head electrician, head saw filer, plant engineer, civil en-gineers, surveyors, armed guards, watchmen, and all supervisors asdefined in the Act 2(b)Case No. 32-RC-833:All production and maintenance em-ployees in the logging department at the Employer's Clebit andBroken Bow, Oklahoma, operations, including the train crew but ex-cluding office clerical employees, armed guards and watchmen, pro-fessional and technical employees, and supervisors as defined in theAct.-(c)Case No. 3t-RC-84O:All production and maintenance em-ployees at the Employer's Wright City, Oklahoma, operation, includ-ing truckdrivers but excluding the superintendent, foreman, assistantforeman, dry kiln operators, shipping clerks,.head electrician, headmachinist, head saw filer, plant engineer, civil engineer, surveyors,clerical and store employees, professional and technical employees,armed guards, watchmen, and all supervisors as defined in the Act.The units appear as stipulated by the parties.The parties agree that the head mechanic and head machine operator are supervisors.113 NLRB No. 68. SOLVENTOL CHEMICAL PRODUCTS,INC.617(d)CaseNo. 32-RC-841:All production and maintenance em-ployees,including truckdrivers,mill and logging employees at theEmployer'sDierks, Arkansas,operation,but excluding the superin-tendent, foreman,assistant foreman, dry kiln operators,shippingclerks, head machinist,head electrician,head saw filer, plant engineer,civil engineer,surveyors,armed guards,watchmen,all clerical andstore employees,professional and technical employees,and super-visors as defined inthe Act.'[Text of Direction of Elections omitted from publication.]3 The parties agree that the traveling construction crew is not included in any of theabove units.Solventol Chemical Products,Inc.andLocal 292, Sheet MetalWorkers International Association,AFL, Petitioner.Case No.7-RC-2811.August 12,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before L. L. Porterfield, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer..3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Petitioner requests an election in a unit of all production andmaintenance employees. The Employer and the Intervenor, Local 365,United Construction Workers, affiliated with United Mine Workers ofAmerica, contend that their current contract covering essentially theunit petitioned for, and which the Intervenor contends is effective untilMay 15, 1956, is a bar.The contract provides that "The Companyrecognizes the Union as the sole and exclusive bargaining agency forall factory employees," and contains provisions covering wages, griev-ance procedure, seniority, hours, vacations, and other conditions ofwork. In addition, the contract states as follows :Both the Company and the Union feel that the greatest amountof.harmony will exist, that better labor relations will prevail andthat the employees' interests will be more adequately represented113 NLRB No. 71.